Per curiam.
This matter is before the Court on Respondent Allen E. Bates’s *244Petition for Voluntary Surrender of License, which he filed pursuant to Bar Rules 4-110 (f) and 4-227 (a). In the petition, Bates admits that on December 18, 2000, a jury in the United States District Court for the Northern District of Georgia entered a verdict finding him guilty of one count of conspiracy to commit mail fraud, five counts of mail fraud, and six counts of money laundering, and that on April 17, 2001, the trial court imposed sentence on that verdict. Bates admits that the counts for which he was convicted are felony violations of 18 USC §§ 371, 1341, 1342, and 18 USC § 1956 (a) (1) (B) (i) and 2. Bates further admits that the convictions constitute a violation of Standard 66 (conviction of any felony shall be grounds for disbarment) of Bar Rule 4-102 (d), or subsequently, Rule 8.4 (a) (2) (it shall be a violation of the Georgia Rules of Professional Conduct for a lawyer to be convicted of a felony) of the Georgia Rules of Professional Conduct of Bar Rule 4-102 (d). The State Bar believes that acceptance of Bates’s petition is in the best interests of the Bar and the public, and the special master also recommends that the Court accept Bates’s petition.
Decided September 17, 2001.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree to accept Bates’s petition for the voluntary surrender of his license, which is tantamount to disbarment. Bar Rule 4-110 (f). Accordingly, the name of Allen E. Bates hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Bates is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.